Citation Nr: 1743056	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-33 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin disability, to include residual of skin cancer and skin cancer removal, to include as due to Agent Orange exposure.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has recharacterized the Veteran's service connection claim for skin condition more broadly to include residual of skin cancer and skin cancer removal, to include as due to Agent Orange exposure.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  

In April 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board concludes that remand is necessary for additional development.

Initially, the Board notes that the record for review is incomplete.  During the April 2017 Board hearing, the Veteran testified that he received private treatment relating to his skin disability from Union Urgent Care in Monroe, North Carolina and Union Regional Hospital in Monroe, North Carolina.  On remand, the Veteran must be asked to complete authorization forms concerning all relevant private medical treatment and/or submit copies of all such relevant records.  38 U.S.C.A. § 5103A (c); 38 U.S.C.A. § 3.159 (c)(1).   

Further, during the April 2017 Board hearing, the Veteran testified that he has received treatment at the Salisbury, North Carolina VAMC since 1999.  The Veteran's claims file contains VA treatment records from March 1999 to December 1999 and from February 2013 to April 2017.  The claims file does not contain any VA treatment records from January 2000 through January 2013.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA treatment records from the Salisbury, North Carolina VAMC, as well as any other relevant VA treatment records identified by the Veteran, to include from January 2000 through January 2013, must be obtained and associated with the record.

The Veteran contends that his skin disability and history of skin cancer is related to his exposure to Agent Orange in Vietnam.  The Veteran's service personnel records show that he served in Vietnam during active duty service.  He is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116 (f).

The medical evidence of record shows that the Veteran has been diagnosed with actinic keratosis and basal cell carcinoma.  Although the Veteran is presumed to have been exposed to herbicides during service, actinic keratosis and basal cell carcinoma are not among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309 (e).  However, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The Board finds that, in this case, there is also "indication" that the Veteran's skin disability, to include history of skin cancer, may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's skin disability is related to herbicide exposure during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence); see also 38 C.F.R. § 3.159 (a)(1).  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103 (d); 38 C.F.R. § 3.159.  Accordingly, the claim is remanded to provide the Veteran with a medical examination to address that theory of causation.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records to date, to include from the Salisbury, North Carolina VAMC, from January 2000 through January 2013.  All attempts to obtain these records must be documented in the claims file.

2.  Contact the Veteran and request that he complete and submit to VA a signed authorization, for disclosure of medical records to VA, for each private medical health care provider from whom he has received treatment for a skin disability, to include skin cancer.  The Board is specifically interested in records from Union Urgent Care in Monroe, North Carolina and Union Regional Hospital in Monroe, North Carolina.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.  

3.  After completing the above development, schedule the Veteran for a VA examination to provide an opinion regarding the nature and etiology of all skin disabilities present during or proximate to the appeal period, including but not limited to, actinic keratosis and basal cell carcinoma.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder address the following:

a)  Is it at least as likely as not (50 percent probability or more) that any skin disability is related to active service, to include, but not limited to exposure to herbicides?

Rationale must be proffered for any opinion reached.

4.  After the above requested development, and any other development deemed necessary, has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




